ORDER

This matter came before the Court on Motion to Reconsider, filed by Austin Ni-mocks & Associates, attorneys of record for the appellant, seeking to have the Court reconsider its order dismissing the motion to withdraw and for appointment of counsel. The appellant, in this motion, advises the Court that the case is an appeal from Harrison County and that the Mississippi Supreme Court in its Emergency Administrative Order extended the filing of all deadlines from this county. Although the original motion did not ask the Court to extend the deadline for filing a motion for rehearing or that the mandate be recalled, the appellant states that the Court should have considered that the administrative order automatically granted an extension to file such motions.
The Court finds that the motion is well taken and should be granted. The motion to withdraw and motion for appointment of new counsel is remanded to the Circuit Court of Harrison County for thirty (30) days for consideration of whether new counsel should be appointed for the appellant. The mandate previously issued shall be recalled and the time for filing a motion for rehearing shall be extended until thirty (30) days after the circuit court has entered its order on the motion to withdraw and motion for appointment of new counsel.
*1264THEREFORE IT IS ORDERED that the Motion to Reconsider be, and hereby is, granted. The motion to withdraw and motion for appointment of new counsel is hereby remanded to the Circuit Court of Harrison County for thirty (30) days for consideration of whether new counsel should be appointed for the appellant. The mandate previously issued shall be recalled and the time for filing a motion for rehearing shall be extended until thirty (30) days after the circuit court has entered its order on the motion to withdraw and motion for appointment of new counsel.
SO ORDERED.
/s/ L. Joseph Lee L. Joseph Lee, Presiding Judge